Title: To George Washington from George Washington Parke Custis, 11 June 1798
From: Custis, George Washington Parke
To: Washington, George



⟨mutilated⟩
Annapolis [Md.] June 11th 1798

⟨mutilated⟩ transmitted my last letter to you by the way of a gentleman who was going to Baltimore that it might arrive a little sooner and quiet your mind on the subject which you mentioned in yours preceeding viz.—on the subject of expence, if however it did not arrive I will in my next if you please transmit the same detail.

The class which I joined have at length finished their course of Collegiate studies and I have read with them Rownings Natural Philosophy twice, Paleys moral ethics and Watts Logic together with Geography & am now reading Euclid as directed by Papa.
I have lately heard from an intimate friend and confidant of young Mr Carrolls (tho without the least enquiry or hint on my part) that he meant to address my Sister shortly; this I only communicate as a peice of information perhaps worth knowing. Nothing has transpired since my last I conclude therefore with wishing you all health happiness and prosperity and am sincerely and affectionately Your

G. W. P. Custis

